Title: From Alexander Hamilton to Jedediah Huntington, 17 November 1789
From: Hamilton, Alexander
To: Huntington, Jedediah


Treasury Department Novemr 17th 1789
Sir
I perceive by your Letter of the 4th instant that I misapprehended you in respect to the question referred to in Your Letter of the 26th of September. I thought it related to the going from one port to another to deliver the inward Cargo which certainly cannot be done without previously paying or securing the Duties at the first port. But there is clearly no color for the idea that foreign vessels are restricted to any particular ports as to their outward Cargo.
The Comptrollers distance from this place made it impracticable for him to be here ’till very lately. This has prevented the sending on a form for the bonds; and most of them have now been forwarded to this Office. Under these circumstances it is his desire that you transmit your bonds in such form as shall appear to you proper.
The boat you mention to have been procured by you was indispensable. I approve your caution in not allowing boats at Midleton and Stonington untill you shall be satisfied that they are really necessary. A general spirit of oeconomy is essential.
I am glad to find you think the provision of two such vessels as you describe would not be disagreeable to your merchants; as I feel a strong conviction that a certain number of cruising vessels will be found equally beneficial to the fair trader and to the Revenue
I remain   Sir   Your Obt servt

A HamiltonSecy of the Treasury
Jedediah Hunting Esqr Collector of the Customs for New London

